                                                           USDC
      Case 1:14-cv-00581-VEC Document 397 Filed 03/31/21 Page 1 ofSDNY
                                                                   4
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
81,7('67$7(6',675,&7&2857                              DATE FILED: 
6287+(51',675,&72)1(:<25.

6(&85,7,(6$1'(;&+$1*(&200,66,21

                         3ODLQWLII

                         DJDLQVW

/$:5(1&((3(11,,,
$/785$670,&+$(/(:(56
&$0(/27$&48,6,7,2166(&21'$5<
23325781,7,(60$1$*(0(17//&                                         &LY 9(&
7+(&$0(/27*5283,17(51$7,21$///&                                  (&)&DVH
DQG
66(&85,21//&

                      'HIHQGDQWV

                           DQG

$%,*+286(),/0$1'3+272*5$3+<
678',2//&

                5HOLHI'HIHQGDQW


          25'(5',5(&7,1*-3025*$1&+$6(%$1.1$
 72785129(5)52=(1)81'6,13$57,$/6$7,6)$&7,212)-8'*0(176

       The Plaintiff Securities and Exchange Commission (the “Commission”) having moved

for a turnover order directed to non-party J.P. Morgan Chase Bank, N.A. (“Chase”) with respect

to certain accounts, and for the release of certain other accounts from the asset freeze imposed

and continued by Orders of this Court issued on January 30, 2014 (Docket Entry 2), July 11,

2014 (Docket Entry 56), October 1, 2018 (Docket Entry 300) and/or March 15, 2020 (Docket

Entry 335) (collectively, the “Asset Freeze Orders”), and the Court having considered the papers

submitted on such motion, and it appearing that such an order should be issued, it is hereby:
         Case 1:14-cv-00581-VEC Document 397 Filed 03/31/21 Page 2 of 4




                                                  ,

       25'(5(' that the Commission shall serve a copy of this Order upon Chase, Lawrence

E. Penn III (“Penn”), Camelot Group International (“CGI”) and Camelot Acquisitions Secondary

Opportunities Management, LLC (“CASO Management”). Service may be made by electronic

mail upon the consent of the receiving party, by overnight delivery service such as United Parcel

Service, or by certified mail, return receipt requested.

                                                 ,,

       )857+(525'(5(' that the account balances turned over pursuant to Sections III,

IV and V of this Order shall be paid to the Commission in three separate payments, each

specifying the judgment to which such payment relates, by one of the following means:

               a. Electronically, wherein the Commission will provide detailed ACH

                   transfer/Fedwire instructions upon request made to (202) 551-7940 and/or

                   Disgorgement-Penalty@sec.gov;

               b. Direct payment from a bank account via Pay.gov through the Commission’s

                   website at http://www.sec.gov/about/offices/ofm.htm; or

               c. By certified check, bank cashier’s check, or United States postal money order,

                   made payable to the “Securities and Exchange Commission” and setting forth

                   the title and civil action number of this action (“SEC v. Penn, et al., 14-cv-

                   0581”) and the name of this Court (“United States District Court, Southern

                   District of New York”); and specifying the judgment to which such payment

                   relates. The funds may be hand-delivered or mailed to:




                                                  2
        Case 1:14-cv-00581-VEC Document 397 Filed 03/31/21 Page 3 of 4




                             Enterprise Services Center
                             Accounts Receivable Branch
                             HQ Bldg., Room 181, AMZ-341
                             6500 South MacArthur Boulevard
                             Oklahoma City, OK 73169

Chase shall simultaneously transmit photocopies of evidence of payment and case identifying

information to SEC attorneys Karen E. Willenken and Elizabeth R. Goody, by electronic mail to

WillenkenK@sec.gov and GoodyE@sec.gov.

                                              ,,,

       )857+(525'(5(' that within 14 days from receipt of this Order, Chase shall turn

over to the Commission all funds remaining in Penn’s account with account number ending in

5567. Such payment shall specify that payment is made pursuant to this Order in satisfaction of

the Judgment entered against Lawrence E. Penn III entered on October 1, 2018.

                                              ,9

       )857+(525'(5(' that within 14 days from receipt of this Order, Chase shall turn

over to the Commission all funds remaining in CASO Management’s account with account

number ending in 1202. Such payment shall specify that payment is made pursuant to this Order

in satisfaction of the Judgment entered against CASO Management entered on April 1, 2020.

                                               9

       )857+(525'(5(' that within 14 days from receipt of this Order, Chase shall turn

over to the Commission all funds remaining in CGI account with account number ending in

8558. Such payment shall specify that payment is made pursuant to this Order in satisfaction of

the Judgment entered against CGI entered on April 1, 2020.




                                               3
          Case 1:14-cv-00581-VEC Document 397 Filed 03/31/21 Page 4 of 4




                                                 9,

       )857+(525'(5(', that by making the payments set forth in Sections III, IV and V

of this Order, Chase shall be forever released and discharged from any liability with respect to

such funds to Penn, CGI or CASO Management, or to any person or entity claiming a right in

and to such funds derived from Penn, CGI or CASO Management, and from any liability with

respect to such funds as to the Commission.

                                                9,,

       )857+(525'(5(' that within 21 days from receipt of this Order, Chase shall

release any restrictions previously imposed, pursuant to the Asset Freeze Orders, on the use of

any accounts in the names of, or controlled or owned by, any of the Defendants, if such accounts

are for credit cards or lines of credit, or have zero or negative balances. Chase may restore the

account(s) to normal operation or, at its election, close the account(s).

                                                9,,,

       )857+(525'(5(' that this Court shall retain jurisdiction to enforce compliance

with this Order.

 Dated:    0DUFK



                                                  HON. VALERIE E. CAP
                                                                  CAPRONI
                                                                   AP
                                                                   APRONI
                                                  UNITED STATES DISTRICT JUDGE




                                                  4
